                                                                           cl-EfkK'
                                                                                  s OFFjCEU.&.DlST.CG JRR
                                                                                    AT FY ANOKE,VA
                                                                                          FILED

                                                                                        FEB C5 2022
                     IN TH E UNITED STATES DISTRICT COURT
                    FOR TH E W ESTERN DISTRICT OF W RGINIA                         JUL         UDLG CLERK
                               DA N VILLE D IW SIO N                              BY:
                                                                                         D          c   K

U N ITED STATE S O F AM E RICA ,
                                                    C rim inalA ction N o.4:19cr00006


JOIIN DOUGLAS DOR,                                  By: M ichaelF.Urbanski
                                                    ChiefUnited StatesDistrictJudge
      D efendant.



      Thism atterwasreferred to theHonorableRobertS.Ballou,United StatesM agistrate

Judge,ptlrsuantto28U.S.C.j636(b)(3),forthepurposesofconducting apleaheadnganda
pleacolloquytmderRule 11oftheFederalRulesofCriminalProcedureand prepadngproposed

findingsoffactand arecom mendation asto the acceptanceofsuchpleaastendered.The

M agistrateJudgefiled aReportandRecomm endation on January 21,2020,recomm ending that

defendant'spleaofguiltybeaccepted.NoobjectionstotheReportandRecommendationhave
been filed,and the courtisoftheopinion thattheReportand Recomm endation should be

adopted in itsentirety.Accordingly,IT IS ORDERED thatsaidreportand the fm dingsand

recomm endation containedtherein arehereby ACCEPTED IN W H OLE,defendant'spleaof

guiltyisACCEPTED,anddefendantisadjudgedGUILTY astoCotmt1oftheIndictment.The
Clerk ofCourthereby isdirectedto send acertified copy ofthisOrderto a11counselqfrecord.

                                             Entered: &' A        =&       ---e              Z -*

                                  4/             4               .       /--,ZA'
                                                                               .
                                             M icha . ' s 1
                                                '
                                                 efU nited States D istrictJudge
                                       tiw
